IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL RAMON OCHOA,                         : No. 426 WAL 2019
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
DR. ARTHUR LEVINE, ET AL.                    :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of May, 2020, the Petition for Allowance of Appeal, and

the Motion to Amend, and Motion for Sanctions are DENIED.